Citation Nr: 9918751	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-13 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUE

Entitlement to service connection for a brain tumor and 
related disabilities claimed as residuals of a head injury.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from September 1986 to 
September 1990, and from February 16, 1991, to March 18, 
1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the October  1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for residuals of a head injury. 

The case was previously before the Board in February 1997 and 
December 1997 when it was remanded for further development. 


REMAND

Service medical records reflect that the veteran was treated 
on June 7, 1988, after being struck by an assailant over the 
right eye and several times in the back of the head.  He 
denied loss of consciousness, nausea, vomiting and visual 
changes.  Emergency room records show multiple scalp 
abrasions and a right forehead laceration.  The veteran was 
treated and released.  He was treated for another head injury 
which occurred on October 25, 1989 after being hit in the 
back of the head with a 100 pound tow chain.  He denied loss 
of consciousness, photophobia, nausea and memory loss, but 
complained of dizziness.  The impression was head contusion 
injury.  

The veteran maintains that as a result of head trauma in 
service he developed a glioma in the right parietal area.  
Private medical records reflect that the veteran had been 
"apparently perfectly well" until April 19, 1994 when he 
experienced a seizure.  Evaluation revealed the presence of 
the glioma.  Thereafter he continued to experience seizures 
and headaches and developed depression.  

The Board remanded this case in order to ascertain the 
etiology of the glioma and to secure a medical opinion about 
the approximate date of onset.  While the Board acknowledges 
the efforts of the RO to develop this claim, the medical 
opinions provided in response to the Board's prior remand 
reflect ambiguity and possible conflict of opinion.  In this 
regard the physician who conducted the VA neurological 
examination in October 1998 was asked to provide opinions 
regarding the etiology of the veteran's brain tumor, to 
include whether it was at least as likely as not that the 
condition had its onset in service, or increased in severity 
during that time.  The examiner responded to this request as 
follows: "The etiology of his brain tumor is unknown.  
However, there is a possibility that the deficits and the 
tumor size could have increased."  In response to the RO's 
request for clarification, an addendum was added to the file 
in November 1998 by another VA medical professional stating 
"the etiology of the glioma is unknown; therefore it is not 
possible to respond to the question of 'at least as likely as 
not,' 'increased in severity during service,' etc."  

Although further delay is regrettable, additional development 
is warranted for clarification of the medical opinion, in 
accordance with the U. S. Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court")'s 
directive that the Board ensure compliance with remand 
orders.  Stegall v. West, 11 Vet.App. 268 (1998).  Further, 
inasmuch as the November 1998 addendum report stated that 5 
days after the date of its writing the veteran was scheduled 
for neurosurgical consultation, records of that evaluation 
should be associated with the claims folder on remand.

Accordingly, the case is REMANDED for the actions listed 
below.  The law requires full compliance with all orders in 
this remand. Stegall.  Although the instructions in this 
remand should be carried out in a logical chronological 
sequence, no instruction may be given a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.


1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for his brain tumor since 
October 1998.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.  Included should be the 
neurological consultation referenced in 
the most recent examination in November 
1998, scheduled for November 9, 1998 at 
the VAMC, Syracuse.

2.  Following the completion of the above 
requested development, the claims folder 
should be thoroughly reviewed by an 
appropriate specialist.  Based on the 
medical evidence of record, the examiner 
should provide opinions with regard to 
the following:  

a.  In view of the fact that the 
first manifestations of glioma 
(according to the currently 
constituted record) appeared in 
April 1994, 31/2 years after service, 
is it at least as likely as not that 
the veteran's glioma was present 
during service?  If such cannot be 
determined with any degree of 
medical probability, the examiner 
should so state.

b.  If the answer to "a" is 
negative, is it at least as likely 
as not that the veteran's glioma in 
the right parietal area arose as a 
result of the head injuries 
sustained by him in 1988 and/or 1989 
(referenced above).  

Full supporting rationale must be 
provided for all opinions expressed.  

3.  Thereafter, the RO should review the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



